Opinion Issued January 8, 2008
     








In The
Court of Appeals
For The
First District of Texas




NO. 01-07-01089-CV




IN RE BELTWAY GREEN PARTNERSHIP, LTD., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus, relator, Beltway Green Partnership, Ltd.,
seeks to compel the trial court to rule on an order to release funds from the court
registry.
  
 
          We deny the petition for writ of mandamus.
          PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.